Citation Nr: 1701644	
Decision Date: 01/24/17    Archive Date: 02/09/17

DOCKET NO.  13-22 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

1.  Entitlement to an initial disability rating in excess of 20 percent for thoracolumbar degenerative disc disease.

2.  Entitlement to an initial disability rating in excess of 10 percent for right lower extremity radiculopathy.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 



INTRODUCTION

The Veteran served on active duty from November 1985 to August 1991.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that his service-connected thoracolumbar degenerative disc disease and right lower extremity radiculopathy are more severe than is reflected in the currently-assigned 20 and 10 percent ratings.  In this regard, the Board notes that the Veteran last underwent a VA examination of his spine disorder in October 2013, more than 3 years ago.

In a January 2015 application for disability compensation, the Veteran contends that his lumbar spine condition has become much more symptomatic and his right leg condition has increased nerve damage.  Review of the VA records subsequent to the October 2013 VA examination show that the Veteran has experienced worsening of his back and leg disabilities to the point that he has requested a scooter for mobility in September 2014.  As such, the Board finds that a more contemporaneous examination is warranted.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

To ensure that all due process requirements are met and that the record before the examiner is complete, the AOJ should give the Veteran another opportunity to provide information and/or evidence pertinent to the claim on appeal.  If there has been no continuing treatment, the Veteran should so indicate to the AOJ. 

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter requesting that he provide sufficient information and if necessary, authorization, so that any additional evidence pertinent to the claims on appeal that is not currently of record can be obtained.  If there is no continuing treatment, the Veteran should so indicate to the AOJ.

2.  Then, schedule the Veteran for an appropriate VA examination(s) to determine the current severity of his service-connected thoracolumbar degenerative disc disease and radiculopathy.  The entire claims file, to include a copy of this remand must be made available to the examiner designated to examine the Veteran.  All appropriate tests or studies should be accomplished, and all clinical findings should be reported in detail.  The examiner should make specific findings as to the extent and frequency of all physical and neurological symptoms, and the opinion should address how the frequency, severity, and duration of those symptoms affect the Veteran's occupational and social impairment.

3.  Then, readjudicate the issues on appeal.  If the decision is in any way adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).




